DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allegato et al. (US 2013/000388) in view of Levinson et al. (US 2011/0125058).
Allegato teaches a microchip, comprising: 
a channel (fig. 16, ref. 506a) that is at a pressure level less than atmospheric pressure (para 41 states the channel is at a pressure level less than atmospheric pressure) so as to allow flow of a sample solution through the channel (inlet channel 6a and outlet 6b); and;
a first substrate layer (fig. 16, ref. 503, top layer look at fig. 16), a second substrate layer (504), and a third substrate layer (505 bottom layer shown in fig. 16), wherein 
the channel (506a) is surrounded by at least a portion of the first substrate layer (503, fig. 16), 

the second substrate layer comprises an elastic material (silicon, polymeric materials are elastic materials), 
the elastic material has a self-sealinq property (silicon is structurally capable of being self sealing) based on elastic deformation, 
the sample solution is introduced into the microchip (this limitation is directed to a process that does not further structural limit the instant claim) via a throuqh-hole (506c), in the second substrate layer (opening 506e is structurally capable of being pendtrated by a needle), by penetration of a needle (this limitation does not further structurally limit the instant claim because penetration by a needle is directed to a process), the second substrate layer is confiqured to seal (silicone is structurally configured to seal), subsequent to pull-off of the needle this limitation does not further structurally limit the instant claim because penetration by a needle is directed to a process), the throuqh-hole by the elastic deformation, and 
the third substrate layer is on the second substrate layer (see fig. 16); and 
a first pressure indication section (508),andPage 2 of 10Application No. 16/164,057 Reply to Office Action of November 18, 2020the first pressure (508) indication section and the channel (506) are separated by the first substrate layer (503).
Allegato does not teach the pressure indication section comprises a first detection material, wherein the first pressure indication section is configured to indicate a change in the pressure level based on a change in a color of the detection material.
Levinson teaches a device for sampling fluids and processing which is in the analogous art of Allegato.  Levinson provides a device having a channel therein that is 
Allegato further comprising a substrate layer (3/10) that comprises a self-sealing material (10), wherein the substrate layer is configured to allow introduction of the sample solution into the microchip.  Allegato teaches substrate 3 which is structurally capable of allowing fluid to enter the channel via inlet 6a.  It is self-sealing as the channel is provided within a sealed environment via first sealing structure 10.
Regarding claim 3, further comprising a second pressure indication section, wherein at least a portion of the second pressure indication section is in contact (see fig. 16) with the second substrate layer (504).  Fig. 13 of Allegato shows a plurality of second pressure indicating sections (408) that are in positioned in contact with self-sealing matter 3/10.  In fig. 13, the first and second indication sections are indicated as 408.  There are 14 indication sections shown in fig. 13.  A second interpretation is shown in figure 18 which shows two pressure indication sections 608a and 608b.  
Regarding claim 4, wherein the second pressure indication section is on an inner surface of the microchip.  The second pressure indication sections 408 are located between first sealing structure 10 and second sealing structure 11.

Regarding claim 6, further comprising a second pressure indication section that includes an elastic material (membrane, para 42) configured to respond to the change in the pressure level.  
Regarding claim 7, further comprising a reference line.  The wall 10 on the first substrate layer would be a visible line.   
Regarding claim 8, further comprising a plurality of pressure indication sections configured to indicate the change in the pressure level.   Fig. 13 show a plurality of pressure indication sections (408).   A second interpretation is shown in figure 18 which shows two pressure indication sections 608a and 608b.  

Regarding claim 9, wherein the plurality of pressure indication sections includes the first pressure indication section and a second pressure indication section (Fig. 13 show a plurality of pressure indication sections (408).   A second interpretation is shown in figure 18 which shows two pressure indication sections 608a and 608b),Page 3 of 12Application No. 16/164,057Reply to Office Action of July 6, 2020 and Advisory Action of September 15, 2020the detection material is configured to detect at least one of a gas or humidity associated with the change in the pressure level, and the second pressure indication includes an elastic material, configured to respond to the change in the pressure level.  This limitation does not further structural limit the parent claim.  
Regarding claim 10, wherein the first pressure indication section is on an inner surface of the microchip (fig. 18, shows 608a on an inner surface at 607a) and the second pressure indication section is on an outer surface of the microchip (fig. 18 shows sensor 608b on an outer surface of first pressure indication second at 607b).  
Regarding claim 11, wherein the first pressure indication section is on an outer surface of the microchip (fig. 18, shows 608b on an inner surface at 607b) and the second pressure indication section is on an inner surface of the microchip (fig. 18 shows sensor 608a on an inner surface of first pressure indication second at 607a).  .  
Regarding claim 12, wherein the first pressure indication section is on at least one of an inner surface of the microchip (fig. 1shows the first pressure indication section is on an inner surface in region 7) or an outer surface of the microchip.  
Regarding claim 13, further comprising a thermal history indication section configured to indicate a temperature change associated with the microchip.  This limitation does not further structurally limit the instant claim.  The thermal history indication second can be interpreted as a contacts 12 which are electrically connected to the pressure sensor and are structurally capable of connecting to a computer for logging.  
Regarding claim 14, wherein the thermal history indication section is on an inner surface of the microchip (fig. 1, ref. 8, or fig. 13, 408; application has not claimed a temperature senor)

Regarding claim 16, wherein the thermal history indication section is on an outer surface of the microchip.  Fig. 1, ref. 12  
Regarding claim 17, further comprising a well that is in communication with the channel, wherein the well is configured to serve as an analysis site.   The channel 6 can be interpreted as an elongated well.  
Regarding claim 18, further comprising: at least one well; and a plurality of channels that is in communication with the at least one well.   See fig. 7 which show a plurality of wells.
Regarding claim 19, Allegato teaches a microchip apparatus, comprising: 
 Allegato teaches a microchip, comprising: 
a channel (fig. 16, ref. 506a) that is at a pressure level less than atmospheric pressure (para 41 states the channel is at a pressure level less than atmospheric pressure) so as to allow flow of a sample solution through the channel (inlet channel 6a and outlet 6b); and;
a first substrate layer (fig. 16, ref. 503, top layer look at fig. 16), a second substrate layer (504), and a third substrate layer (505 bottom layer shown in fig. 16), wherein 
the channel (506a) is surrounded by at least a portion of the first substrate layer (503, fig. 16), 
at least a portion of the second substrate (fig. 16, ref. 504) layer is between the channel (506a) and the third substrate layer (fig. 16, 505),

the elastic material has a self-sealinq property (silicon is structurally capable of being self sealing) based on elastic deformation, 
the sample solution is introduced into the microchip (this limitation is directed to a process that does not further structural limit the instant claim) via a throuqh-hole (506c), in the second substrate layer (opening 506e is structurally capable of being pendtrated by a needle), by penetration of a needle (this limitation does not further structurally limit the instant claim because penetration by a needle is directed to a process), the second substrate layer is confiqured to seal (silicone is structurally configured to seal), subsequent to pull-off of the needle this limitation does not further structurally limit the instant claim because penetration by a needle is directed to a process), the throuqh-hole by the elastic deformation, and 
the third substrate layer is on the second substrate layer (see fig. 16); and 
a first pressure indication section (508),andPage 2 of 10Application No. 16/164,057 Reply to Office Action of November 18, 2020the first pressure (508) indication section and the channel (506) are separated by the first substrate layer (503).
Allegato does not teach the pressure indication section comprises a first detection material, wherein the first pressure indication section is configured to indicate a change in the pressure level based on a change in a color of the detection material.
Levinson teaches a device for sampling fluids and processing which is in the analogous art of Allegato.  Levinson provides a device having a channel therein that is under a pressure less than atmospheric pressure (vacuum); an indicator that shows the condition of the device which includes a pressure indicator (if a vacuum seal has been 
Regarding claim 21, a controller 19 is in contact with the pressure sensitive material which is configured to detect the temeperature change based on a change in a color of the second detection material (para 51).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-19, 21 have been considered but are moot because the new ground of rejection is based on a different interpretation of the prior art or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797